NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUN 29 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

RALPH HOWARD BLAKELY,                           No. 20-35120

                Plaintiff-Appellant,            D.C. No. 2:18-cv-00081-TOR

 v.
                                                MEMORANDUM*
PATRICK PETERSON, PAC; DEBORAH
J. TONHOFER, Dr.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                     for the Eastern District of Washington
                    Thomas O. Rice, District Judge, Presiding

                             Submitted June 21, 2021**

Before:      SILVERMAN, WATFORD, and BENNETT, Circuit Judges.

      Washington state prisoner Ralph Howard Blakely appeals pro se from the

district court’s summary judgment in his 42 U.S.C. § 1983 action alleging

deliberate indifference to his serious medical needs. We have jurisdiction under 28

U.S.C. § 1291. We review de novo, Hamby v. Hammond, 821 F.3d 1085, 1092


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(9th Cir. 2016), and we affirm.

      The district court properly granted summary judgment because Blakely

failed to raise a genuine dispute of material fact as to whether defendants were

deliberately indifferent to his medical needs, including his alleged need for a

wheelchair. See Toguchi v. Chung, 391 F.3d 1051, 1057-60 (9th Cir. 2004) (a

prison official is deliberately indifferent only if he or she knows of and disregards

an excessive risk to inmate health; medical malpractice, negligence, or a difference

of opinion concerning the course of treatment does not amount to deliberate

indifference).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                          2                                       20-35120